Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
In Claim 1 (line 3), after “polysiloxane”, Applicant is advised to insert -- from the linear α,ω-hydroxy group-bearing siloxane --.
In Claims 1 (line 5) and 2 (last line), Applicant is advised to replace “desired organosiloxane units” with -- desired number of organosiloxane units --.
In Claim 13 (last line), after “hydrogen”, Applicant is advised to insert -- and a is 1 --, because the polyetherol of formula (II) is now a monool.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claims 9 (line 1), 10 (line 1) and 11 (line 1) recite the limitation "replacement".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 (lines 2-3) recites the limitation "the polyetherol of formula (II)".  There is insufficient antecedent basis for this limitation in the claim.  

Claim 1 would be allowable if rewritten or amended to overcome the claim objection(s), set forth in this Office action.
	Berger (US 5 032 662) discloses a process for preparing a SiOC-based polyethersiloxane derived from a hydroxy end-capped polyoxyalkylene and an α,ω-dichlorodimethylpolysiloxane. (Examples) However, Berger does not teach or fairly suggest the presently claimed process.

5.	Claims 2-21 would be allowable if rewritten to overcome the claim objection(s) and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office 
	For Claims 2-17, the patentability is set forth in paragraph 4 above.
	For Claims 18-21, Berger does not teach or fairly suggest the presently claimed SiOC-linked branched silicone polyether, polyetherol and acetyl end-capped polyether. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

klp
July 2, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765